Exhibit 10. 2 EMPLOYMENT AGREEMENT This Employment Agreement (this “Agreement”) is by and between SIMIA CAPITAL, LLC, a Delaware limited liability company (the “Company”) and Mr. Patrick Preece (“Executive”), and entered into effective as of November 11, 2016. INTRODUCTION The Company will be engaging in the business of providing litigation funding and related services to the litigation industry and monitoring the liquidation of an existing funding portfolio involving an affiliate of the Company (collectively, the “Business”). The Board of Directors (“Asta Board”) of Asta Funding Inc. (“Asta”), the parent of the Company, has determined that it is in the best interests of Asta and the Company to ensure that the Company will have the continued dedication and service of Executive, in the role of the Company’s Chief Executive Officer, and to obtain the benefit of certain covenants set forth herein. Executive desires to serve the Company in such role and provide the Company with such covenants. Accordingly, the parties wish to enter into this Agreement setting forth their respective rights and obligations. Executive is being appointed as a director of Asta promptly upon execution of this Agreement and will serve as a director without additional compensation. AGREEMENT Now, Therefore , in consideration of the foregoing and the mutual covenants set forth herein, and for other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows: 1.
